

116 HR 4027 IH: Stop the Censorship Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4027IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Gosar (for himself, Mr. Meadows, Mr. King of Iowa, and Mr. Norman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 230 of the Communications Act of 1934 (commonly referred to as the Communications
			 Decency Act) to stop censorship, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop the Censorship Act. 2.Revocation of immunitiesSection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended—
 (1)in the heading, by striking and Screening of Offensive Material and inserting of unlawful or objectionable material; and (2)in paragraph (2)—
 (A)in subparagraph (A)— (i)by striking material that the provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise objectionable, whether or not such material is constitutionally protected and inserting unlawful material; and
 (ii)by striking ; or and inserting a semicolon; (B)in subparagraph (B), by striking paragraph (1). and inserting subparagraph (A); or; and
 (C)by adding at the end the following new subparagraph:  (C)any action taken to provide users with the option to restrict access to any other material, whether or not such material is constitutionally protected..
				